DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 30 June 2021.  The amendments to the claims, abstract, and title have been entered.  Claims 1, 4-6, and 9-11 are pending. 

Allowable Subject Matter
Claims 1, 4-6, and 9-11 are allowable over the prior art of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the Abstract and claim 10 appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Venier (Reg. No. 76,838) on 9 August 2021.

The Abstract has been amended as follows: 
 twice the horizontal thickness.

Claim 10 has been amended as follows:
Claim 10. (currently amended) The nuclear power plant reactor of claim 9, comprising 
a cooling fluid circulating in a direction of flow in an annular space situated between the nuclear reactor core and the reactor vessel, 
wherein at least a part of the centering pins are situated in the annular space, 
wherein the upper hydrodynamic profile of the centering pins is located upstream in the direction of flow of the cooling fluid, 
wherein the lower hydrodynamic profile of the centering pins is located downstream in the direction of flow of the cooling fluid.

Additional Comment
For convenience, the clean version of allowed claim 1 is shown below:
Claim 1. (clean version)  A centering pin for centering a nuclear reactor core of a nuclear power plant in a reactor vessel, comprising 
a central part having 
a radially inner edge oriented towards the nuclear reactor core 
and a horizontal thickness along the radially inner edge, 
an upper hydrodynamic profile, 
which is disposed above the central part 
and forms a vertical wing leading edge extending from the central part and 
having an upper height above the central part 
and defined between an upper end of the central part and an uppermost point of the upper hydrodynamic profile, and 
a lower hydrodynamic profile,
which is disposed below the central part 
and forms a vertical wing trailing edge extending from the central part and 
having a lower height below the central part 

wherein the upper height of the vertical wing leading edge of the upper hydrodynamic profile has a maximum variation of more or less 25% relative to the horizontal thickness of the central part, and 
wherein the lower height of the vertical wing trailing edge of the lower hydrodynamic profile has a maximum variation of more or less 25% relative to twice the horizontal thickness of the central part.  

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646